
	
		IA
		111th CONGRESS
		2d Session
		H. J. RES. 85
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2010
			Mr. Markey of
			 Massachusetts (for himself and Mr.
			 Fortenberry) introduced the following joint resolution; which was
			 referred to the Committee on Foreign
			 Affairs
		
		JOINT RESOLUTION
		Expressing the disfavor of the Congress
		  regarding the proposed agreement for cooperation between the United States and
		  the Russian Federation pursuant to the Atomic Energy Act of
		  1954.
	
	
		That the Congress does not favor the
			 proposed agreement for cooperation between the United States and the Russian
			 Federation pursuant to the Atomic Energy Act of 1954 transmitted to the
			 Congress by the President on May 10, 2010.
		
